        Case 3:20-cv-00917-AVC Document 40-2 Filed 04/07/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 LEAL, INC.,                                     )
                                                 )
         Plaintiff,                              )    No. 3:20-cv-00917-AVC
                                                 )
 v.                                              )
                                                 )    ORAL ARGUMENT REQUESTED
 TWIN CITY FIRE INSURANCE                        )
 COMPANY,                                        )
                                                 )
        Defendant.                               )
                                                 )


                       DECLARATION OF ANTHONY ANSCOMBE

       1.      I am a partner with Steptoe & Johnson LLP, counsel for Defendant Twin City

Fire Insurance Company (“Twin City”) in the above action. I submit this declaration in support

of Twin City’s motion for judgment on the pleadings.

       2.      Attached as Exhibit A is a true copy of Insurance Policy No. 33 SBA AD3737 SA

between Leal, Inc. and Twin City Fire Insurance Company for the Policy Period June 17, 2019 to

June 17, 2020 .

       I declare under penalty of perjury that the foregoing is true and correct.

 Dated: Westport, Massachusetts
        April 7, 2021
                                                           /s/ Anthony Anscombe
                                                            Anthony Anscombe
